Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 30, 2022

                                      No. 04-22-00234-CR

                                   April TOLBERT-DAVIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CR-4920
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

       The clerk’s record in this appeal contains an order signed by the trial court on May 2,
2022, granting trial counsel’s motion to withdraw. However, there is no indication in the record
that the trial court appointed counsel to represent appellant on appeal. Appellant’s brief
originally was due on August 25, 2022. This court notified appellant, who is without counsel, of
the deficiency on September 7, 2022. TEX. R. APP. P. 38.8(b)(2). We have received no response.
        We ABATE this cause to the trial court to conduct a hearing, no later than October 31,
2022, at which appellant and State’s counsel shall be present to answer the following questions:

       (1) Does appellant desire to prosecute her appeal?

        (2) Does appellant wish to proceed with her appeal pro se? If yes, then (a) is the waiver
of assistance of counsel made voluntarily, knowingly and intelligently; (b) is appellant’s decision
to proceed pro se in the best interest of appellant and of the State, and in the furtherance of the
proper administration of justice; and (c) is appellant fully aware of the dangers and disadvantages
of self-representation?

        (3) Does appellant wish to proceed with her appeal with the assistance of counsel? If yes,
then is appellant indigent? If appellant is indigent, the trial court shall take such measures as
may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.
        The trial court may, in its discretion, receive evidence on these questions by sworn
affidavit from the appellant.

       We further ORDER the trial court to have a court reporter prepare a reporter’s record of
the hearing. The trial court is ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than November 14, 2022, which shall include: (1) a transcription of the
hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions. All
appellate filing dates are ABATED pending further orders from this court.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court